4/6/2021                                                   Experian
                     Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 1 of 15

                                                                                         15




   Dispute Center                                                                  more info 


                                                Start New Dispute




    Completed


                                                                                    02/23/2021

           M&T BANK

           View Results                                                                 Complete




                                                                                    02/10/2021

           M&T BANK

           View Results                                                                 Complete




                                                                                    01/14/2021

           M&T BANK

           View Results                                                                 Complete




                                                                                    01/07/2021

           M&T BANK

           View Results                                                                 Complete




https://usa.experian.com/member/disputeCenter                                                      1/3
4/6/2021                                               Experian
                     Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 2 of 15
                                                                                    01/05/2021

           M&T BANK

           View Results                                                                 Complete




      Services                                                                                     

            Overview

            Reports & Scores

            Personal Finances BETA

            Financial Pro le

            Protection

            Credit Cards

            Loans

            Auto




      Tools                                                                                        

            Experian Boost

            Experian CreditLock

            Score Planner

            Score Simulator

            Score Tracker




      Support                                                                                      

            Disputes Guide

https://usa.experian.com/member/disputeCenter                                                          2/3
4/6/2021                                                                                  Experian
                            Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 3 of 15
                                                                                                                                                        
                                                                                                                                                            15




                                                                                                                                                       Prepared for

                                                                                                                                    BRYCE CARRASCO
                                                                                                                                           Personal & Con dential

                                                                                                                                          Date Generated Feb 23, 2021
                                                                                                                                         Report Number 1621-5512-70




     About Dispute Results

     Our reinvestigation of the dispute you recently submitted is now complete. If we were able to make changes to your credit report based on
     information you provided, we have done so. Otherwise we have contacted the company reporting the information you disputed, supplied them
     all relevant information and any documents you gave us with your dispute, and instructed them to: review all information we provide them
     about your dispute; verify the accuracy of the information; provide us a response to your dispute; and update their records and systems as
     necessary.



     If an item you disputed is not in the list of results below, it was either not appearing in your credit le or it already re ected the requested
     status at the time of our reinvestigation.




     Here are your results


           M&T BANK
           Account • 417094XXXXXXXXXX

           The information you disputed has been veri ed as accurate; however, information unrelated to your dispute has been updated.
                                                                                                                                                  Updated
           Please review your report for the details.

           You can contact M&T BANK at PO BOX 900, MILLSBORO, DE 19966



                    After your dispute:


           Account Name                                           M&T BANK                    Balance                                                     $1,997
           Account Number                               417094XXXXXXXXXX                      Balance Updated                                        02/16/2021
           Account Type                                           Credit card                 Recent Payment                                                 $60
           Responsibility                                          Individual                 Monthly Payment                                                $50
           Date Opened                                           07/17/2020                   Credit Limit                                                $3,500
           Status                                                     Closed.                 Highest Balance                                             $2,418
           Status Updated                                         Invalid date                Terms                                                          NA


           Payment History



             LEGEND          OK   Current on payments                     30     30 Days Past Due                       60    60 Days Past Due



                             90   90 Days Past Due                        CLS    Closed



https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916802232021163154000012573                                                       1/9
4/6/2021                                                                                     Experian
                            Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 4 of 15
                       2021                                    2020
            JAN      FEB     MAR      APR           JAN      FEB    MAR       APR

            OK       CLS

           MAY       JUN     JUL     AUG           MAY       JUN    JUL       AUG

                                                                              OK

            SEP      OCT     NOV      DEC           SEP      OCT    NOV       DEC

                                                      OK     30      60       90




           Payment History Guide
           90 days past due as of Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                                          Balance History

           Account closed at credit grantor's request.                                      JAN 2021          $2,117     $113                     $231
                                                                                                              Balance    Scheduled Payment        Paid on 12/22/2020

                                                                                            NOV 2020          $2,348     $58                      $0
           Reinvestigation Information                                                                        Balance    Scheduled Payment        Paid

                                                                                            OCT 2020          $2,313     $57                      $0
           This item was updated from our processing of your dispute in Feb
                                                                                                              Balance    Scheduled Payment        Paid
           2021.
                                                                                            SEP 2020          $2,288     $57                      $0
                                                                                                              Balance    Scheduled Payment        Paid

                                                                                            AUG 2020          $2,288     $0                       $0
                                                                                                              Balance    Scheduled Payment        Paid

                                                                                            Additional Info

                                                                                            Between Aug 2020 and Jan 2021, your credit limit/high balance was
                                                                                            $3,500



                    Before your dispute:


           Account Name                                            M&T BANK                      Balance                                                     $1,997
           Account Number                                  417094XXXXXXXXXX                      Balance Updated                                         02/16/2021
           Account Type                                            Credit card                   Recent Payment                                                 $60
           Responsibility                                           Individual                   Monthly Payment                                                $53
           Date Opened                                             07/17/2020                    Credit Limit                                                $3,500
           Status                                                      Closed.                   Highest Balance                                             $2,418
           Status Updated                                          Invalid date                  Terms                                                          NA


           Payment History



             LEGEND          OK    Current on payments                     30      30 Days Past Due                           60   60 Days Past Due


                             90    90 Days Past Due                        CLS     Closed




                       2021                                    2020
https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916802232021163154000012573                                                      2/9
4/6/2021                                                                             Experian
                           Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 5 of 15
            JAN     FEB      MAR      APR           JAN   FEB     MAR         APR

            CLS      CLS

           MAY      JUN      JUL     AUG           MAY    JUN      JUL        AUG

                                                                              OK

            SEP     OCT      NOV      DEC           SEP   OCT     NOV         DEC

                                                    OK     30       60        90




           Payment History Guide
           90 days past due as of Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                                  Balance History

           Account closed at credit grantor's request.                              JAN 2021          $2,117     $113                     $231
                                                                                                      Balance    Scheduled Payment        Paid on 12/22/2020

                                                                                    NOV 2020          $2,348     $58                      $0
           Reinvestigation Information                                                                Balance    Scheduled Payment        Paid


           This item was updated from our processing of your dispute in Feb
                                                                                    OCT 2020          $2,313     $57                      $0
                                                                                                      Balance    Scheduled Payment        Paid
           2021.
                                                                                    SEP 2020          $2,288     $57                      $0
                                                                                                      Balance    Scheduled Payment        Paid

                                                                                    AUG 2020          $2,288     $0                       $0
                                                                                                      Balance    Scheduled Payment        Paid

                                                                                    Additional Info

                                                                                    Between Aug 2020 and Jan 2021, your credit limit/high balance was
                                                                                    $3,500




     If our reinvestigation has not resolved your dispute, you have several
     options:


                      You may add a statement of up to 100 words to your report. If you provide a consumer statement that contains medical
                      information related to service providers or medical procedures, then you expressly consent to Experian including this
                      information in every credit report we issue about you.



                      You may contact the company that reports the information to us and dispute it directly with them. If you wish to obtain
                      documentation or written veri cation concerning your accounts, please contact your creditors directly.


                      You may provide us additional information or documents about your dispute. Experian's online Dispute Center lets you easily
                      add any pertinent documentation to a dispute. You can add documentation online when logged in on your computer or via a
                      mobile device. You may also mail your information to Experian, P.O. Box 9701, Allen, Texas, 75013.


                      You may le a complaint about Experian or the company reporting the item, with the Consumer Financial Protection Bureau
                      or your State Attorney General's o ce. You may submit a complaint to the Consumer Financial Protection Bureau at

https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916802232021163154000012573                                              3/9
4/6/2021                                                                                  Experian
                            Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 6 of 15
                                                                                                                                                        
                                                                                                                                                            15




                                                                                                                                                       Prepared for

                                                                                                                                    BRYCE CARRASCO
                                                                                                                                           Personal & Con dential

                                                                                                                                          Date Generated Feb 10, 2021
                                                                                                                                         Report Number 4036-5884-32




     About Dispute Results

     Our reinvestigation of the dispute you recently submitted is now complete. If we were able to make changes to your credit report based on
     information you provided, we have done so. Otherwise we have contacted the company reporting the information you disputed, supplied them
     all relevant information and any documents you gave us with your dispute, and instructed them to: review all information we provide them
     about your dispute; verify the accuracy of the information; provide us a response to your dispute; and update their records and systems as
     necessary.



     If an item you disputed is not in the list of results below, it was either not appearing in your credit le or it already re ected the requested
     status at the time of our reinvestigation.




     Here are your results


           M&T BANK
           Account • 417094XXXXXXXXXX

           The information you disputed has been veri ed as accurate; however, information unrelated to your dispute has been updated.
                                                                                                                                                  Updated
           Please review your report for the details.

           You can contact M&T BANK at PO BOX 900, MILLSBORO, DE 19966



                    After your dispute:


           Account Name                                           M&T BANK                    Balance                                                     $2,117
           Account Number                               417094XXXXXXXXXX                      Balance Updated                                        01/16/2021
           Account Type                                           Credit card                 Recent Payment                                                $231
           Responsibility                                          Individual                 Monthly Payment                                               $113
           Date Opened                                           07/17/2020                   Credit Limit                                                $3,500
           Status                                                     Closed.                 Highest Balance                                             $2,418
           Status Updated                                         Invalid date                Terms                                                          NA


           Payment History



             LEGEND          OK   Current on payments                     30     30 Days Past Due                       60    60 Days Past Due



                             90   90 Days Past Due                        CLS    Closed



https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916802102021145310000000787                                                       1/9
4/6/2021                                                                                     Experian
                            Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 7 of 15
                       2021                                    2020
            JAN      FEB     MAR      APR           JAN      FEB    MAR       APR

            CLS

           MAY       JUN     JUL     AUG           MAY       JUN    JUL       AUG

                                                                              OK

            SEP      OCT     NOV      DEC           SEP      OCT    NOV       DEC

                                                      OK     30      60       90




           Payment History Guide
           90 days past due as of Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                                          Balance History

           Account closed at credit grantor's request.                                      NOV 2020          $2,348     $58                      $0
                                                                                                              Balance    Scheduled Payment        Paid

                                                                                            OCT 2020          $2,313     $57                      $0
           Reinvestigation Information                                                                        Balance    Scheduled Payment        Paid

                                                                                            SEP 2020          $2,288     $57                      $0
           This item was updated from our processing of your dispute in Feb
                                                                                                              Balance    Scheduled Payment        Paid
           2021.
                                                                                            AUG 2020          $2,288     $0                       $0
                                                                                                              Balance    Scheduled Payment        Paid

                                                                                            Additional Info

                                                                                            Between Aug 2020 and Nov 2020, your credit limit/high balance was
                                                                                            $3,500



                    Before your dispute:


           Account Name                                            M&T BANK                      Balance                                                     $2,117
           Account Number                                  417094XXXXXXXXXX                      Balance Updated                                         01/16/2021
           Account Type                                            Credit card                   Recent Payment                                                 $231
           Responsibility                                           Individual                   Monthly Payment                                                $60
           Date Opened                                             07/17/2020                    Credit Limit                                                $3,500
           Status                                                      Closed.                   Highest Balance                                             $2,418
           Status Updated                                          Invalid date                  Terms                                                           NA


           Payment History



             LEGEND          OK    Current on payments                     30      30 Days Past Due                           60   60 Days Past Due


                             90    90 Days Past Due                        CLS     Closed




                       2021                                    2020
            JAN      FEB     MAR      APR           JAN      FEB    MAR       APR

            CLS
https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916802102021145310000000787                                                      2/9
4/6/2021                                                                             Experian
                          Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 8 of 15
           MAY      JUN      JUL     AUG           MAY    JUN      JUL        AUG

                                                                              OK

            SEP     OCT      NOV      DEC           SEP   OCT     NOV         DEC

                                                    OK     30      60         90




           Payment History Guide
           90 days past due as of Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                                  Balance History

           Account closed at credit grantor's request.                              NOV 2020          $2,348     $58                      $0
                                                                                                      Balance    Scheduled Payment        Paid

                                                                                    OCT 2020          $2,313     $57                      $0
           Reinvestigation Information                                                                Balance    Scheduled Payment        Paid

                                                                                    SEP 2020          $2,288     $57                      $0
           This item was updated from our processing of your dispute in Jan
                                                                                                      Balance    Scheduled Payment        Paid
           2021.
                                                                                    AUG 2020          $2,288     $0                       $0
                                                                                                      Balance    Scheduled Payment        Paid

                                                                                    Additional Info

                                                                                    Between Aug 2020 and Nov 2020, your credit limit/high balance was
                                                                                    $3,500




     If our reinvestigation has not resolved your dispute, you have several
     options:


                      You may add a statement of up to 100 words to your report. If you provide a consumer statement that contains medical
                      information related to service providers or medical procedures, then you expressly consent to Experian including this
                      information in every credit report we issue about you.


                      You may contact the company that reports the information to us and dispute it directly with them. If you wish to obtain
                      documentation or written veri cation concerning your accounts, please contact your creditors directly.



                      You may provide us additional information or documents about your dispute. Experian's online Dispute Center lets you easily
                      add any pertinent documentation to a dispute. You can add documentation online when logged in on your computer or via a
                      mobile device. You may also mail your information to Experian, P.O. Box 9701, Allen, Texas, 75013.



                      You may le a complaint about Experian or the company reporting the item, with the Consumer Financial Protection Bureau
                      or your State Attorney General's o ce. You may submit a complaint to the Consumer Financial Protection Bureau at
                      www.consumer nance.gov/complaint (https://www.consumer nance.gov/complaint) or by mail at Consumer Financial
                      Protection Bureau, PO Box 4503, Iowa City, IA 52244.




https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916802102021145310000000787                                       3/9
4/6/2021                                                                                 Experian
                            Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 9 of 15
                                                                                                                                                        
                                                                                                                                                            15




                                                                                                                                                       Prepared for

                                                                                                                                    BRYCE CARRASCO
                                                                                                                                           Personal & Con dential

                                                                                                                                          Date Generated Jan 14, 2021
                                                                                                                                         Report Number 2421-7160-34




     About Dispute Results

     Our reinvestigation of the dispute you recently submitted is now complete. If we were able to make changes to your credit report based on
     information you provided, we have done so. Otherwise we have contacted the company reporting the information you disputed, supplied them
     all relevant information and any documents you gave us with your dispute, and instructed them to: review all information we provide them
     about your dispute; verify the accuracy of the information; provide us a response to your dispute; and update their records and systems as
     necessary.



     If an item you disputed is not in the list of results below, it was either not appearing in your credit le or it already re ected the requested
     status at the time of our reinvestigation.




     Here are your results


           M&T BANK
           Account • 417094XXXXXXXXXX

           The information you disputed has been veri ed as accurate; however, information unrelated to your dispute has been updated.
                                                                                                                                                  Updated
           Please review your report for the details.

           You can contact M&T BANK at PO BOX 900, MILLSBORO, DE 19966



                    After your dispute:


           Account Name                                           M&T BANK                    Balance                                                     $2,383
           Account Number                               417094XXXXXXXXXX                      Balance Updated                                        01/13/2021
           Account Type                                           Credit card                 Recent Payment                                                     $0
           Responsibility                                          Individual                 Monthly Payment                                               $291
           Date Opened                                           07/17/2020                   Credit Limit                                                $3,500
           Status                      Closed. $231 past due as of Jan 2021.                  Highest Balance                                             $2,418
           Status Updated                                         Invalid date                Terms                                                          NA


           Payment History



             LEGEND          OK   Current on payments                     30     30 Days Past Due                       60    60 Days Past Due



                             90   90 Days Past Due



https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916801142021041255000016292                                                     1/18
4/6/2021                                                                                   Experian
                         Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 10 of 15
                       2021                                    2020
            JAN      FEB     MAR      APR           JAN      FEB    MAR       APR

             90

           MAY       JUN     JUL     AUG           MAY       JUN    JUL       AUG

                                                                              OK

            SEP      OCT     NOV      DEC           SEP      OCT    NOV       DEC

                                                      OK     30      60       90




           Payment History Guide
           90 days past due as of Jan 2021, Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                                        Balance History

           Account closed at credit grantor's request.                                    NOV 2020          $2,348     $58                      $0
                                                                                                            Balance    Scheduled Payment        Paid

                                                                                          OCT 2020          $2,313     $57                      $0
           Reinvestigation Information                                                                      Balance    Scheduled Payment        Paid

                                                                                          SEP 2020          $2,288     $57                      $0
           This item was updated from our processing of your dispute in Jan
                                                                                                            Balance    Scheduled Payment        Paid
           2021.
                                                                                          AUG 2020          $2,288     $0                       $0
                                                                                                            Balance    Scheduled Payment        Paid

                                                                                          Additional Info

                                                                                          Between Aug 2020 and Nov 2020, your credit limit/high balance was
                                                                                          $3,500



                    Before your dispute:


           Account Name                                            M&T BANK                    Balance                                                     $2,383
           Account Number                                  417094XXXXXXXXXX                    Balance Updated                                         12/16/2020
           Account Type                                            Credit card                 Recent Payment                                                  $0
           Responsibility                                           Individual                 Monthly Payment                                                $291
           Date Opened                                             07/17/2020                  Credit Limit                                                $3,500
           Status                       Closed. $231 past due as of Dec 2020.                  Highest Balance                                             $2,418
           Status Updated                                          Invalid date                Terms                                                           NA


           Payment History



             LEGEND         OK     Current on payments                     30      30 Days Past Due                         60   60 Days Past Due


                            90     90 Days Past Due




                       2020
            JAN      FEB     MAR      APR


https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916801142021041255000016292                                                    2/18
4/6/2021                                                                          Experian
                          Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 11 of 15
           MAY      JUN      JUL     AUG

                                      OK

            SEP     OCT      NOV      DEC

            OK       30       60       90




           Payment History Guide
           90 days past due as of Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                               Balance History

           Account closed at credit grantor's request.                           NOV 2020          $2,348     $58                      $0
                                                                                                   Balance    Scheduled Payment        Paid

                                                                                 OCT 2020          $2,313     $57                      $0
           Reinvestigation Information                                                             Balance    Scheduled Payment        Paid

                                                                                 SEP 2020          $2,288     $57                      $0
           This item was updated from our processing of your dispute in Jan
                                                                                                   Balance    Scheduled Payment        Paid
           2021.
                                                                                 AUG 2020          $2,288     $0                       $0
                                                                                                   Balance    Scheduled Payment        Paid

                                                                                 Additional Info

                                                                                 Between Aug 2020 and Nov 2020, your credit limit/high balance was
                                                                                 $3,500




     If our reinvestigation has not resolved your dispute, you have several
     options:


                      You may add a statement of up to 100 words to your report. If you provide a consumer statement that contains medical
                      information related to service providers or medical procedures, then you expressly consent to Experian including this
                      information in every credit report we issue about you.


                      You may contact the company that reports the information to us and dispute it directly with them. If you wish to obtain
                      documentation or written veri cation concerning your accounts, please contact your creditors directly.



                      You may provide us additional information or documents about your dispute. Experian's online Dispute Center lets you easily
                      add any pertinent documentation to a dispute. You can add documentation online when logged in on your computer or via a
                      mobile device. You may also mail your information to Experian, P.O. Box 9701, Allen, Texas, 75013.



                      You may le a complaint about Experian or the company reporting the item, with the Consumer Financial Protection Bureau
                      or your State Attorney General's o ce. You may submit a complaint to the Consumer Financial Protection Bureau at
                      www.consumer nance.gov/complaint (https://www.consumer nance.gov/complaint) or by mail at Consumer Financial
                      Protection Bureau, PO Box 4503, Iowa City, IA 52244.




https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916801142021041255000016292                                    3/18
4/6/2021                                                                                 Experian
                         Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 12 of 15
                                                                                                                                                        
                                                                                                                                                            15




                                                                                                                                                       Prepared for

                                                                                                                                    BRYCE CARRASCO
                                                                                                                                           Personal & Con dential

                                                                                                                                           Date Generated Jan 7, 2021
                                                                                                                                         Report Number 2421-5537-61




     About Dispute Results

     Our reinvestigation of the dispute you recently submitted is now complete. If we were able to make changes to your credit report based on
     information you provided, we have done so. Otherwise we have contacted the company reporting the information you disputed, supplied them
     all relevant information and any documents you gave us with your dispute, and instructed them to: review all information we provide them
     about your dispute; verify the accuracy of the information; provide us a response to your dispute; and update their records and systems as
     necessary.



     If an item you disputed is not in the list of results below, it was either not appearing in your credit le or it already re ected the requested
     status at the time of our reinvestigation.




     Here are your results


           M&T BANK
           Account • 417094XXXXXXXXXX

           The information you disputed has been veri ed as accurate; however, information unrelated to your dispute has been updated.
                                                                                                                                                  Updated
           Please review your report for the details.

           You can contact M&T BANK at PO BOX 900, MILLSBORO, DE 19966



                    After your dispute:


           Account Name                                           M&T BANK                    Balance                                                     $2,383
           Account Number                               417094XXXXXXXXXX                      Balance Updated                                        12/16/2020
           Account Type                                           Credit card                 Recent Payment                                                     $0
           Responsibility                                          Individual                 Monthly Payment                                               $291
           Date Opened                                           07/17/2020                   Credit Limit                                                $3,500
           Status                      Closed. $231 past due as of Dec 2020.                  Highest Balance                                             $2,418
           Status Updated                                         Invalid date                Terms                                                          NA


           Payment History



             LEGEND         OK    Current on payments                     30     30 Days Past Due                       60    60 Days Past Due



                            90    90 Days Past Due



https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916801072021005130000008049                                                       1/9
4/6/2021                                                                                 Experian
                         Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 13 of 15
                                                                                                                                                       
                                                                                                                                                           15




                                                                                                                                                      Prepared for

                                                                                                                                    BRYCE CARRASCO
                                                                                                                                          Personal & Con dential

                                                                                                                                          Date Generated Jan 5, 2021
                                                                                                                                        Report Number 2421-3577-28




     About Dispute Results

     Our reinvestigation of the dispute you recently submitted is now complete. If we were able to make changes to your credit report based on
     information you provided, we have done so. Otherwise we have contacted the company reporting the information you disputed, supplied them
     all relevant information and any documents you gave us with your dispute, and instructed them to: review all information we provide them
     about your dispute; verify the accuracy of the information; provide us a response to your dispute; and update their records and systems as
     necessary.



     If an item you disputed is not in the list of results below, it was either not appearing in your credit le or it already re ected the requested
     status at the time of our reinvestigation.




     Here are your results


           M&T BANK
           Account • 417094XXXXXXXXXX

           The item you disputed has been updated, which may include an update to the disputed information. Please review your report
                                                                                                                                                 Updated
           for the details.

           You can contact M&T BANK at PO BOX 900, MILLSBORO, DE 19966



                    After your dispute:


           Account Name                                           M&T BANK                   Balance                                                     $2,383
           Account Number                              417094XXXXXXXXXX                      Balance Updated                                        12/16/2020
           Account Type                                           Credit card                Recent Payment                                                     $0
           Responsibility                                          Individual                Monthly Payment                                               $291
           Date Opened                                           07/17/2020                  Credit Limit                                                $3,500
           Status                      Closed. $231 past due as of Dec 2020.                 Highest Balance                                             $2,418
           Status Updated                                        Invalid date                Terms                                                          NA


           Payment History



             LEGEND         OK   Current on payments                      30    30 Days Past Due                        60    60 Days Past Due



                            90   90 Days Past Due



https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916801052021164508000018126                                                      1/9
4/6/2021                                                                                Experian
                           Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 14 of 15
                       2020
            JAN      FEB     MAR      APR



           MAY       JUN     JUL     AUG

                                      OK

            SEP      OCT     NOV      DEC

            OK        30      60       90




           Payment History Guide
           90 days past due as of Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                                     Balance History

           Account closed at credit grantor's request.                                 NOV 2020          $2,348     $58                      $0
                                                                                                         Balance    Scheduled Payment        Paid

                                                                                       OCT 2020          $2,313     $57                      $0
           Reinvestigation Information                                                                   Balance    Scheduled Payment        Paid

                                                                                       SEP 2020          $2,288     $57                      $0
           This item was updated from our processing of your dispute in Jan
                                                                                                         Balance    Scheduled Payment        Paid
           2021.
                                                                                       AUG 2020          $2,288     $0                       $0
                                                                                                         Balance    Scheduled Payment        Paid

                                                                                       Additional Info

                                                                                       Between Aug 2020 and Nov 2020, your credit limit/high balance was
                                                                                       $3,500



                    Before your dispute:


           Account Name                                           M&T BANK                  Balance                                                     $2,383
           Account Number                                417094XXXXXXXXXX                   Balance Updated                                         12/16/2020
           Account Type                                           Credit card               Recent Payment                                                 $0
           Responsibility                                          Individual               Monthly Payment                                                $59
           Date Opened                                           07/17/2020                 Credit Limit                                                $3,500
           Status                       Closed. $172 past due as of Dec 2020.               Highest Balance                                             $2,383
           Status Updated                                        Invalid date               Terms                                                          NA


           Payment History



             LEGEND         OK     Current on payments                    30    30 Days Past Due                         60   60 Days Past Due


                             90    90 Days Past Due




                       2020
            JAN      FEB     MAR      APR


https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916801052021164508000018126                                                2/9
4/6/2021                                                                          Experian
                          Case 1:21-cv-00532-SAG Document 25-1 Filed 04/06/21 Page 15 of 15
           MAY      JUN      JUL     AUG

                                      OK

            SEP     OCT      NOV      DEC

            OK       30       60       90




           Payment History Guide
           90 days past due as of Dec 2020

           60 days past due as of Nov 2020

           30 days past due as of Oct 2020



           Comment                                                               Balance History

           Account closed at credit grantor's request.                           NOV 2020          $2,348     $58                      $0
                                                                                                   Balance    Scheduled Payment        Paid

                                                                                 OCT 2020          $2,313     $57                      $0
                                                                                                   Balance    Scheduled Payment        Paid

                                                                                 SEP 2020          $2,288     $57                      $0
                                                                                                   Balance    Scheduled Payment        Paid

                                                                                 AUG 2020          $2,288     $0                       $0
                                                                                                   Balance    Scheduled Payment        Paid

                                                                                 Additional Info

                                                                                 Between Aug 2020 and Nov 2020, your credit limit/high balance was
                                                                                 $3,500




     If our reinvestigation has not resolved your dispute, you have several
     options:


                      You may add a statement of up to 100 words to your report. If you provide a consumer statement that contains medical
                      information related to service providers or medical procedures, then you expressly consent to Experian including this
                      information in every credit report we issue about you.


                      You may contact the company that reports the information to us and dispute it directly with them. If you wish to obtain
                      documentation or written veri cation concerning your accounts, please contact your creditors directly.



                      You may provide us additional information or documents about your dispute. Experian's online Dispute Center lets you easily
                      add any pertinent documentation to a dispute. You can add documentation online when logged in on your computer or via a
                      mobile device. You may also mail your information to Experian, P.O. Box 9701, Allen, Texas, 75013.



                      You may le a complaint about Experian or the company reporting the item, with the Consumer Financial Protection Bureau
                      or your State Attorney General's o ce. You may submit a complaint to the Consumer Financial Protection Bureau at
                      www.consumer nance.gov/complaint (https://www.consumer nance.gov/complaint) or by mail at Consumer Financial
                      Protection Bureau, PO Box 4503, Iowa City, IA 52244.




https://usa.experian.com/member/printReport?type=CDF&resultsId=RTE00002242100033000000916801052021164508000018126                                    3/9
